FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 12, 2022

                                   No. 04-20-00267-CV

                                  Joe Jesse PONCE III,
                                        Appellant

                                            v.

                     COMMISSION FOR LAWYER DISCIPLINE,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-04768
                             Mary C. Brown, Judge Presiding


                                     ORDER
      After consideration, we GRANT appellant’s motion for an extension of time to file a
motion for rehearing. Appellant’s motion for rehearing is due on or before September 14,
2022. No further extensions will be granted absent extenuating circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court